     Case 3:12-cr-04352-JLS Document 568 Filed 05/16/19 PageID.2415 Page 1 of 2




 1 ROBERT S. BREWER JR.
   United States Attorney
 2 BENJAMIN J. KATZ
   Assistant U.S. Attorney
 3 California Bar No. 272219
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-9604
   Fax: (619) 546-0474
 6 Email: benjamin.katz@usdoj.gov
 7 Attorneys for the United States
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                Case No.: 12-cr-4352-JLS
11               Plaintiff,                   RESPONSE IN OPPOSITION TO
           v.                                 DEFENDANT’S MOTION TO
12
                                              MODIFY STANDARD CONDITION
13   ARA KESHISHYAN,                          #1 OF SUPERVISED RELEASE
14               Defendant.
15
16        The UNITED STATES OF AMERICA, by and through its counsel Robert S.
17 Brewer, United States Attorney, and Benjamin J. Katz, Assistant U.S. Attorney, files
18 this Response in Opposition to Defendant’s Motion to Modify Standard Condition #1
19 of Supervised Release. [Dkt. No. 564.]
20        I.    FACTUAL BACKGROUND
21        On September 12, 2014, this Court sentenced Ara Keshishyan (“Defendant”),
22 who had pleaded guilty to Conspiracy to Commit Bank Fraud, to 57 months’ custody
23 to be followed by three years of supervised release.         Defendant’s supervision
24 commenced on January 5, 2018. On April 24, 2019, Defendant filed his Motion to
25 Modify Standard Condition #1 of Supervised Release (“Defendant’s Motion”). In his
26 motion, Defendant claims that being able to travel without getting advanced permission
27 from Probation would allow him to “do [his] job more effectively.” Def. Mot. at 5. He
28
     Case 3:12-cr-04352-JLS Document 568 Filed 05/16/19 PageID.2416 Page 2 of 2




 1 also references “some conferences and other events that I could benefit by attending.”
 2 Id. This response follows.
 3         II.    ARGUMENT
 4         The United States opposes the Defendant’s Motion because it is unnecessary at this
 5 time. The undersigned has spoken to Defendant’s assigned Probation Officer, who reports
 6 that she rejected a similar request because Defendant was unable to provide any specific
 7 explanation as to how the travel restriction was adversely affecting his employment. The
 8 Probation Officer also noted that she is not aware of any travel requests from Defendant
 9 that have been denied to date. Furthermore, the Probation Officer stated that she regularly
10 supervises individuals with employment that requires frequent travel on short notice, such
11 as truck drivers, and that she is able to approve employment related travel like this without
12 incident.
13         Defendant’s claims in his motion cites no specific examples of travel needs that
14 cannot be met under the current conditions imposed. As such, based on the information
15 received from his Probation Officer, the United States opposes Defendant’s Motion.
16         III.   CONCLUSION
17         For the reasons stated above, the Court should deny Defendant’s Motion.
18         DATED: May 16, 2019
19                                                      Respectfully submitted,
20
                                                        ROBERT S. BREWER
21                                                      United States Attorney
22                                                      s/ Benjamin J. Katz
                                                        BENJAMIN J. KATZ
23                                                      Assistant United States Attorney
24
25
26
27
28
